Citation Nr: 1513412	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the cervical spine with intermittent intervertebral disc syndrome of the left radial nerve ("cervical spine disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, from April 1985 to March 1988, and from November 1989 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a Travel Board hearing with the undersigned in December 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of entitlement to service connection for a mental health condition/compulsive disorder has been raised by the record in an October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, at his December 2014 Board hearing, the Veteran reported tingling sensations in his left arm that travel down through his spine and leg.  The Veteran has not undergone a detailed neurological examination to assess any such abnormalities associated with his cervical spine disability.  Indeed, at the Veteran's last VA cervical spine examination in October 2011 he only described tingling in his left arm and fingers; there was no indication of any symptoms affecting the lower extremities.  Therefore, a new VA examination is needed to assess the current severity of the Veteran's cervical spine disability, to include his orthopedic and neurologic symptomology.

Next, the Veteran testified that he received physical therapy for his cervical spine disability at the Fayetteville VA Medical Center (VAMC) in approximately 2010 or 2011.  The Veteran also indicated that he was given injections at the VAMC to manage his cervical spine symptoms on two different occasions.  He could recall one specific occasion in approximately 2010 but he could not remember the date of the other injection.  A review of the claims file shows that the Veteran's physical therapy treatment notes have not been obtained, and the date of any steroid injections remains unclear.  As such, updated VA treatment records should be obtained upon Remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include physical therapy records and other treatment received at the Fayetteville VAMC since 2010.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Schedule the Veteran for VA orthopedic and neurologic examinations with the appropriate examiner(s) to determine the current severity of his service-connected cervical spine disability and any associated neurologic abnormalities, to include consideration of his reports of tingling sensations shooting down his left arm (see hearing transcript).
The relevant medical records should be made available to the examiner(s) for review in conjunction with the examination, and the examination report(s) should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Also, applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered when evaluating the Veteran's cervical spine disability.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Regarding any neurologic impairment resulting from the service-connected cervical spine disability, if any such impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






